 Case 20-50129         Doc 101     Filed 08/06/20 Entered 08/06/20 08:02:10          Desc Main
                                    Document     Page 1 of 2




SIGNED THIS 5th day of August, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

 IN RE:

 JOHN ALAN ROSS,                                               Chapter 11
                                                               Case No. 20-50129
          Debtor(s).


           ORDER DENYING MOTIONS OF WILLIAM A. TRUBAN, JR.
   AND RIDE ON MOTO, INC. AND TSSJ, LLC FOR LEAVE TO FILE LATE PROOF OF
                                 CLAIM


        Upon the motion to file late claim by William A. Truban, Jr. and Ride On Moto, Inc.
(docket #43) and motion to file late claim/joinder of TSSJ Holdings, LLC (docket #79), and
objections to the motion filed by the Subchapter V Trustee (docket #60) and the Debtor (docket
#62), and an opportunity for the parties to be heard at a hearing conducted by the Court on July
22, 2020, and for the reasons stated on the record by the Court, and good cause shown, it is hereby
                                             ORDERED
that the motions be, and hereby are, DENIED.
                                         *** End of Order***
SEEN:


WILLIAM A. TRUBAN, JR.
By: /s/ Kristen E. Burgers
Kristen E. Burgers (VSB No. 67997)
 Case 20-50129      Doc 101     Filed 08/06/20 Entered 08/06/20 08:02:10   Desc Main
                                 Document     Page 2 of 2




Hirschler Fleischer, P.C.
PO Box 500
Richmond, VA 23218-0500

RIDE ON MOTO, INC.

By: /s/ Kristen E. Burgers
Kristen E. Burgers (VSB No. 67997)
Hirschler Fleischer, P.C.
PO Box 500
Richmond, VA 23218-0500



JOHN ALAN ROSS

By: /s/ Andrew S. Goldstein
         Of Counsel
Magee Goldstein Lasky & Sayers, PC
Andrew S. Goldstein, Esq. (VSB #28421)
PO Box 404
Roanoke, VA 24003-0404
Telephone: (540) 343-9800
Facsimile: (540) 343-9898
Electronic Mail: agoldstein@mglspc.com
Counsel for the Debtor

CHAPTER 11 Subchapter V Trustee

/s/ William E. Callahan, Jr.
William E. Callahan, Jr., Subchapter V Trustee
P.O. Box 40013
Roanoke, VA 24022-0013
